Case 4:20-mc-02206 Document 3 Filed on 07/31/20 in TXSD Page 1 of 2

AO 240 (Rev. 07/10) Application to Proceed jn District Court Without Prepaying Fees or Costs (Short Form) s United States Courts
Southern Distr:

UNITED STATES DISTRICT COURT

 

FILED
for the JUL 31 2020

David J. Bradley, Clerk of Court
Michael Palma

Plaintiff Petitioner

Vv.
Harris County Appraisal District
Defendant Respondent
Judge Dedra Davis

)
)
) Civil Action No. 4.20 mC 220%
)
)

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

1 am a plaintiff or petitioner in this case and declare that | am unable to pay the costs of these proceedings and
that | am entitled to the relief requested.

In support of this application, ] answer the following questions under penalty of perjury:

|. If incarcerated. \ am being held at:
If employed there, or have an account in the institution, | have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures. and balances during the last six months for any

institutional account in my name. | am also submitting a similar statement from any other institution where | was
incarcerated during the last six months.

2. If not incarcerated. \f lam employed. my employer's name and address are:

My gross pay or wages are: $ 0.00 _and my take-home pay or wages are: $ 9-90 per

(specify pav period)

3. Other Income. \n the past 12 months, | have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes & No
(b) Rent payments, interest, or dividends Cl Yes No
(c) Pension, annuity, or life insurance payments O Yes X} No
(d) Disability. or worker's compensation payments & Yes 0 No
(e) Gifts, or inheritances Yes & No
(f) Any other sources O Yes (No

if you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received 4nd what you expect to receive in the future.

I receive State| disability only. $663.50 / month

|
|
I
\

 
Case 4:20-mc-02206 Document 3 Filed on 07/31/20 in TXSD Page 2 of 2

g 23.00

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4. Amount of money that | have in cash or in a checking or savings account:
5. Any automobile, real estate, stock, bond, security, trust, jewelry. art work, or other financial instrument or

thing of value that { own, including any item of value held in someone else's name (describe she property and its approximate

None

values:

6. Any housing, transportation, utilities, or loan payments. or other regular monthly expenses (describe and provide

Utilities - average $250 / month

the amount of the monthty expense):

Food - average - 300 / month
7. Names (or, if under 18, initials only) of all persons who are dependent on me for support. my relationship

with each person, and how much | contribute to their support:

None

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

IRS - roughly $50,000

  

Declaration: | declare under penalty of perjury that the above information is true and understand that a false
A pplicant’s signature

statement may result in a dismissal of my claims.

Date: 219) /d-~

Printed name
